UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2012 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Advisor Class: (VMDAX) Institutional Class: (VMDIX) ANNUAL REPORT September 30, 2012 www.victoria1522.com Victoria 1522 Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance and Summary 3 Schedule of Investments 4 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 12 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 21 Supplemental Information 22 Expense Example 26 This report and the financial statements contained herein are provided for the general information of the shareholders of the Victoria 1522 Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. VICTORIA 1522 FUND Dear Fellow Shareholder: Over the fiscal year that ended on September 28, 2012 (the last trading day of the period), the Victoria 1522 Fund Advisor Class generated a total return of +12.12% and the Institutional Class, +12.29% versus a total return of +16.93% in the Morgan Stanley Capital International Emerging Markets Index.(All returns quoted in this review are in U.S. dollar terms.) High volatility characterized the emerging markets during the reporting period.Many investors appear to have focused on short-term concerns, such as quarterly earnings results and credit-rating upgrades or downgrades.In this environment, our strategy of anticipating trends that generally unfold over longer periods than a single quarter was less rewarding than it has been in the past. Several holdings contributed to the Fund’s underperformance over the fiscal year, but holdings in the Materials sector (in which the portfolio was overweighted at the start of the reporting period) were amongst the weakest.In fact, the stock that had the largest negative impact on the portfolio was the cement manufacturer Cemex (Mexico).We initially added Cemex to the portfolio in February 2012, believing that the company was poised to benefit from what we expected to be a pending recovery in housing starts in the United States, the second-largest contributor to Cemex’s consolidated sales, after Mexico.By May, however, the company faced a significant hurdle, as the Mexican peso weakened, raising the debt service cost of Cemex’s U.S. dollar-denominated debt.The slowdown in Spain, another key export market for Cemex, further clouded the picture.As a result, we became concerned about a possible loss during the period ended June (that concern subsequently materialized) and we sold the entire position in Cemex, even though it had depreciated significantly since we first added it to the portfolio.Another considerably weak Materials holding was the South African gold-mining company AngloGold Ashanti, which came under pressure as a result of a prolonged labor strike, even though the price of gold soared by 11% during the reporting period. Concerns about a slowdown in China also weighed on other sizeable Fund holdings, including China COSCO (shipping) and Dongyue (manufacture of refrigerants for residential and automobile air conditioners).Additionally, our focus on auto-related stocks such as China ZhengTong, Guangzhou Automobile, and Qingling Motors yielded disappointing results.By the end of the reporting period, we had eliminated all of these stocks from the portfolio, as it became more evident to us that economic growth in China was slowing down. In addition, a number of the Fund’s positions in Consumer Staples—the second-best performing sector of the emerging markets over the fiscal year, after the Technology sector, underperformed.One disadvantage here was the timing of raising the portfolio’s exposure in Consumer Staples.Early in the reporting period, the Fund was overweighted in Materials stocks.Although we later began to shift more assets from that sector to Consumer Staples as part of a defensive strategy, the Fund did not have as much exposure to Consumer Staples when that sector performed well early in the fiscal year.(The Fund was overweighted in Consumer Staples by the end of the reporting period.)An underweight in Financials also detracted from the Fund’s relative performance. Partially offsetting the disappointing results from these positions were numerous Fund holdings in many different markets and sectors that outperformed the benchmark.These included the South Korean semiconductor manufacturer Samsung Electronics, the South African supermarket operator Shoprite Holdings, Taiwan Semiconductor Manufacturing Company, Russian oil producer LukOil , and Brazilian beverage maker and distributor Companhia de Bebidas das Americas (AmBev).And, while the portfolio’s average weighting in Financials was less than market neutral, the Fund’s holdings in that sector performed better than the benchmark’s Financials sector’s performance during the reporting period.The portfolio’s overweight position in these financial institutions—FirstRand (South Africa), Metropolitan Bank & Trust (Philippines), and Agricultural Bank of China—yielded favorable contribution to relative performance. 1 Looking ahead, the Victoria 1522 Fund is maintaining a cautious stance.Of particular concern to us is the possibility that a renewed debt crisis might emerge in the United States by mid-2013.This outlook is predicated on our estimate that approximately $1.4 trillion of mortgage-backed securities, Federal agency debt, and term asset-backed securities currently held by the U.S. Federal Reserve will mature by 2014.If the agencies and banks that securitized these obligations are unable to retire the debt, another round of global financial crisis could ensue. As a result, we are continuing to focus on identifying opportunities in areas of the market that we regard as defensive.In practice, this encompasses not just sectors, such as health care, but also the frontier markets, a segment of emerging markets investments that continue to have a low correlation with mainstream emerging markets and the developed economies. We remain confident that, over the long term, our strategy of seeking to identify more-enduring trends before they become consensus will prove to be rewarding. As always, thank you for your investment in the Victoria 1522 Fund. Sincerely, Josephine S. Jimenez, CFA President & Chief Investment Officer Victoria 1522 Investments, LP 244 California Street, Suite 610 San Francisco, CA94111 November 19, 2012 Emerging markets are generally in the infancy stage of capital markets development. As a result, their economic systems are still evolving and their political systems are typically less stable than those in developed economies. Emerging markets securities also involve foreign security risk which is the risk that the prices of foreign securities may be more volatile because of economic conditions abroad, political developments, and changes in the regulatory environment. In addition, changes in exchange rates and interest rates in foreign countries may adversely affect share prices. The Fund may invest in derivatives, and to a limited extent in emerging market debt, developed market stocks and illiquid securities. Derivative instruments involve risks different from, or possibly greater than, the risks of investing directly in securities, such as liquidity risk, market risk, credit risk and management risk. Emerging market debt risk is affected by a country’s credit rating, political environment, and the yield spread of emerging market debt over U.S. Treasuries. If interest rates rise, the price of bonds will decline, making emerging market debt less appealing. 2 Victoria 1522 Fund FUND PERFORMANCE AND SUMMARY at September 30, 2012 This graph compares a hypothetical $1,000,000 investment in the Fund’s Institutional Class shares, made at its inception with a similar investment in the MSCI Emerging Markets Index, MSCI Emerging Markets + Frontier Index and MSCI Emerging Markets Investable Market (IMI) Index.Results include the reinvestment of all dividends and capital gains. The MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance of emerging markets. The MSCI Emerging Markets + Frontier Index is a free float-adjusted market capitalization index that is designed to measure equity market performance of emergingand frontier markets. The MSCI Emerging Markets Investable Market (IMI) Index is a free float-adjusted market capitalization index that is designed to measure equity market performance of emerging markets.This index provides exhaustive coverage of large, mid, and small cap segments by targeting up to 99% coverage of the free-float adjusted market capitalization in each market, subject to minimum investability criteria and a universal minimum size range. Total Returns as of September 30, 2012 1 Year 3 Year* Since Inception* (10/1/08) Victoria 1522 Fund – Advisor Class shares 12.12% 4.24% 17.93% Victoria 1522 Fund – Institutional Class shares 12.29% 4.46% 18.17% MSCI Emerging Markets Index 16.93% 5.63% 8.88% MSCI Emerging Markets + Frontier Index 16.50% 5.38% 8.05% MSCI Emerging Markets Investable Market (IMI) Index 16.78% 5.77% 9.50% *Annualized Return The performance data quoted here represents past performance.Past performance is no guarantee of future results.Investment return and principal will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance quoted. Gross and net expense ratio for the Advisor Class shares are 2.91% and 1.90%,respectively and for the Institutional Class shares are 2.65% and 1.65% respectively, which are the amounts stated in the current prospectus as of the date of this report.The contractual fee waivers are in effect until January 31, 2013 (it will automatically renew for an additional one year period). The total returns of individual share classes will differ due to varying expenses between the classes. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. The Fund’s Advisor has waived fees or expenses; absent such waivers, the Fund’s returns would have been lower. 3 Victoria 1522 Fund SCHEDULE OF INVESTMENTS As of September 30, 2012 Number of Shares Value COMMON STOCKS – 97.2% BRAZIL – 16.4% Banco do Brasil S.A. $ Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR Cia de Bebidas das Americas - ADR Cielo S.A. Itau Unibanco Holding S.A. Marcopolo S.A. Natura Cosmeticos S.A. Petroleo Brasileiro S.A. - ADR Raia Drogasil S.A. Souza Cruz S.A. Vale S.A. CHILE – 3.2% Sociedad Quimica y Minera de Chile S.A. - ADR CHINA – 15.5% Anhui Conch Cement Co., Ltd. - Class H Baidu, Inc. - ADR* China Mobile Ltd. China Mobile Ltd. - ADR China Overseas Land & Investment Ltd. CNOOC Ltd. Hengan International Group Co., Ltd. Lenovo Group Ltd. Sunny Optical Technology Group Co., Ltd. Zhaojin Mining Industry Co., Ltd. - Class H COLOMBIA – 0.5% Bancolombia S.A. - ADR INDIA – 3.2% HDFC Bank Ltd. - ADR ICICI Bank Ltd. - ADR INDONESIA – 1.1% Bank Negara Indonesia Persero Tbk P.T. MALAYSIA – 7.6% Axiata Group Bhd Gamuda Bhd Malayan Banking Bhd 4 Victoria 1522 Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2012 Number of Shares Value COMMON STOCKS (Continued) MALAYSIA (Continued) Telekom Malaysia Bhd $ MEXICO – 7.6% Alfa S.A.B. de C.V. - Class A America Movil S.A.B. de C.V. - ADR Fomento Economico Mexicano S.A.B. de C.V. - ADR Grupo Financiero Banorte S.A.B. de C.V. - Class O PERU – 2.9% Cia de Minas Buenaventura S.A. - ADR Credicorp Ltd. Southern Copper Corp. PHILIPPINES – 2.7% Aboitiz Power Corp. DMCI Holdings, Inc. Metropolitan Bank & Trust RUSSIA – 5.0% Etalon Group Ltd. - GDR* Lukoil OAO - ADR SOUTH AFRICA – 7.9% FirstRand Ltd. Foschini Group Ltd. Sasol Ltd. Sasol Ltd. - ADR Shoprite Holdings Ltd. SOUTH KOREA – 8.8% Hyundai Motor Co. Samsung Electronics Co., Ltd. SK Hynix, Inc.* TAIWAN – 5.4% Taiwan Semiconductor Manufacturing Co., Ltd. 5 Victoria 1522 Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2012 Number of Shares Value COMMON STOCKS (Continued) TAIWAN (Continued) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR $ THAILAND – 5.9% Advanced Info Service PCL PTT Exploration & Production PCL Siam Cement PCL Siam Commercial Bank PCL TURKEY – 3.5% Anadolu Efes Biracilik Ve Malt Sanayii AS Aselsan Elektronik Sanayi Ve Ticaret AS Coca-Cola Icecek AS Koza Altin Isletmeleri AS TOTAL COMMON STOCKS (Cost $12,582,605) Principal Amount Value SHORT-TERM INVESTMENTS – 0.5% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $70,965) TOTAL INVESTMENTS – 97.7% (Cost $12,653,570) Other Assets in Excess of Liabilities – 2.3% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt GDR – Global Depository Receipt PCL – Public Company Limited * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 Victoria 1522 Fund SUMMARY OF INVESTMENTS As of September 30, 2012 Security Type/Industry Percent of Total Net Assets Common Stocks Regional Banks 16.4% Semiconductors 12.6% Wireless Telecommunications 8.4% Integrated Oil 7.7% Precious Metals 6.1% Food Retail 4.2% Real Estate Development 3.7% Oil & Gas Production 3.3% Chemicals: Agricultural 3.3% Computer Processing Hardware 3.0% Beverages: Non-Alcoholic 2.9% Household/Personal Care 2.7% Major Telecommunications 2.3% Steel 2.3% Financial Conglomerates 2.2% Miscellaneous Commercial Services 2.1% Motor Vehicles 1.6% Beverages: Alcoholic 1.4% Drugstore Chains 1.4% Chemicals: Specialty 1.3% Apparel/Footwear Retail 1.2% Industrial Conglomerates 1.2% Engineering & Construction 0.9% Electric Utilities 0.8% Construction Materials 0.7% Trucks/Construction/Farm Machinery 0.7% Tobacco 0.6% Aerospace & Defense 0.6% Other Metals/Minerals 0.6% Internet Software/Services 0.5% Medical Specialties 0.5% Total Common Stocks 97.2% Short-Term Investments 0.5% Total Investments 97.7% Other Assets in Excess of Liabilities 2.3% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 Victoria 1522 Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2012 Assets: Investments in securities, at value (cost $12,653,570) $ Cash, denominated in foreign currency (cost $93,362) Receivables: Investment securities sold Dividends and interest Due from Advisor Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Distribution Plan - Advisor Class (Note 6) Auditing fees Fund accounting fees Custody fees Transfer agent fees and expenses Fund administration fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation on: Investments Foreign currency translations Net Assets $ Advisor Class: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ Institutional Class: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. 8 Victoria 1522 Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2012 Investment Income: Dividends (net of foreign withholding taxes of $31,116) $ Interest 49 Total investment income Expenses: Advisory fees Fund accounting fees Custody fees Fund administration fees Transfer agent fees and expenses Registration fees Audit fees Shareholder reporting fees Legal fees Chief Compliance Officer fees Trustees' fees and expenses Distribution fees - Advisor Class (Note 6) Miscellaneous Insurance fees Total expenses Less: Advisory fees waived ) Less: other fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized loss on: Investments ) Foreign currency transactions ) Total net realized loss ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations Total net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 Victoria 1522 Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended September 30, 2012 Year Ended September 30, 2011 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain (loss) on investments and foreign currency transactions ) Net change in unrealized appreciation (depreciation) on investments and foreign currency translations ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net investment income: Advisor Class ) ) Institutional Class ) ) From net realized gains: Advisor Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold: Advisor Class Institutional Class Total net proceeds from shares sold Reinvestment of distributions: Advisor Class Institutional Class Total reinvestment of distributions Cost of shares redeemed: Advisor Class1 ) ) Institutional Class2 ) ) Total cost of shares redeemed ) ) Net increase from capital transactions Total increase (decrease) in net assets ) Net Assets: Beginning of year End of year $ $ Accumulated net investment income $ $ See accompanying Notes to Financial Statements. 10 Year Ended September 30, 2012 Year Ended September 30, 2011 Capital Share Transactions: Shares sold: Advisor Class Institutional Class Total shares sold Shares reinvested: Advisor Class Institutional Class Total shares reinvested Shares redeemed: Advisor Class Institutional Class Total shares redeemed Net increase from capital share transactions 1 Net of redemption fee proceeds of $743 and $2,328, respectively. 2 Net of redemption fee proceeds of $0 and $2,896, respectively. See accompanying Notes to Financial Statements. 11 Victoria 1522 Fund FINANCIAL HIGHLIGHTS – Advisor Class Per share operating performance For a capital share outstanding throughout each Period Year Ended September 30, 2012 Year Ended September 30, 2011 Year Ended September 30, 2010 For the Period October 1, 2008* to September 30, 2009 Net asset value, beginning of period $ Income from Investment Operations: Net investment income (loss)1 ) Net realized and unrealized gain (loss) on investments and foreign currency ) Total from investment operations ) Less Distributions: From net investment income ) From net realized gains ) ) ) — Total distributions ) Net asset value, end of period $ Total return % )% % % 2 Ratios and Supplemental Data: Net assets, end of period $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 3 After fees waived and expenses absorbed % 3 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed )% )% )% )% 3 After fees waived and expenses absorbed % % )% % 3 Portfolio turnover rate % 2 * Commencement of operations. 1 Based on average shares outstanding during the period. 2 Not annualized. 3 Annualized. See accompanying Notes to Financial Statements. 12 Victoria 1522 Fund FINANCIAL HIGHLIGHTS – Institutional Class Per share operating performance For a capital share outstanding throughout each Period Year Ended September 30, 2012 Year Ended September 30, 2011 Year Ended September 30, 2010 For the Period October 1, 2008* to September 30, 2009 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments and foreign currency ) Total from investment operations ) Less Distributions: From net investment income ) From net realized gains ) ) ) — Total distributions ) Net asset value, end of period $ Total return % )% % % 2 Ratios and Supplemental Data: Net assets, end of period $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 3 After fees waived and expenses absorbed % 3 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed )% % )% )% 3 After fees waived and expenses absorbed % 3 Portfolio turnover rate % 2 * Commencement of operations. 1 Based on average shares outstanding during the period. 2 Not annualized. 3 Annualized. See accompanying Notes to Financial Statements. 13 Victoria 1522 Fund NOTES TO FINANCIAL STATEMENTS September 30, 2012 Note 1 – Organization Victoria 1522 Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to provide long-term capital growth.The Fund commenced investment operations on October 1, 2008, with two classes of shares, Advisor Class and Institutional Class. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets generally are valued at their market value.If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees.The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting.The Valuation Committee meets as needed.The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Foreign securities traded in countries outside the U.S. are fair valued by utilizing the quotations of an independent pricing service.The pricing service uses statistical analyses and quantitative models to adjust local prices using factors such as subsequent movement and changes in the prices of indexes, securities and exchange rates in other markets in determining fair value as of the time the Fund calculates the NAVs.The Board reviews the independent third party fair valuation analysis report quarterly. (b) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date. Realized gains and losses on investments are determined on the identified cost basis. Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method. Income and expenses of the Fund are allocated on a pro rata basis to each class of shares, except for distribution and service fees which are unique to each class of shares. Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of 14 Victoria 1522 Fund NOTES TO FINANCIAL STATEMENTS - Continued September 30, 2012 each fund except where allocation of direct expenses to each Fund or an alternative allocation method can be more appropriately made. (c) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars. The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period. The currencies are translated into U.S. dollars by using the exchange rates quoted at the close of the London Stock Exchange prior to when the Fund’s NAV is next determined.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices. Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (d) Federal Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its net investment income and any net realized gains to its shareholders.Therefore, no provision is made for federal income or excise taxes.Due to the timing of dividend distributions and the differences in accounting for income and realized gains and losses for financial statement and federal income tax purposes, the fiscal year in which amounts are distributed may differ from the year in which the income and realized gains and losses are recorded by the Fund. The Regulated Investment Company Modernization Act of 2010 (the "Act") was signed into law on December 22, 2010.The Act made changes to a number of the federal income and excise tax provisions impacting regulated investment companies ("RICs"), including simplification provisions on asset diversification and qualifying income tests, provisions aimed at preserving the character of the distributions made by the RIC and coordination of the income and excise tax distribution requirements, and provisions for allowing unlimited years carryforward for capital losses.In general, the provisions of the Act were effective for taxable years beginning after December 22, 2010, the date of enactment. Accounting for Uncertainty in Income Taxes (the “Income Tax Statement”) requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more-likely-than-not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained by a taxing authority upon examination.A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. The Income Tax Statement requires management of the Fund to analyze tax positions taken in the prior three open tax years, if any, and tax positions expected to be taken in the Fund’s current tax year, as defined by the IRS statute 15 Victoria 1522 Fund NOTES TO FINANCIAL STATEMENTS - Continued September 30, 2012 of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities.As of and during the year ended September 30, 2012, the Fund did not have a liability for any unrecognized tax benefits.The Fund has no examination in progress and is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. (e) Distributions to Shareholders The Fund declares and pays dividends at least annually from net investment income and from net realized gains, if any.Distributions to shareholders are recorded on the ex-dividend date. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from GAAP. The character of distributions made during the year from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain (loss) items for financial statement and tax purposes.Where appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. Note 3 – Investment Advisory and Other Agreements The Trust, on behalf of the Fund, entered into an Investment Advisory Agreement (the “Agreement”) with Victoria 1522 Investments, LP (the “Advisor”). Under the terms of the Agreement, the Fund pays a monthly investment advisory fee to the Advisor at the annual rate of 1.15% of the Fund’s average daily net assets. The Advisor has contractually agreed to waive its fee and, if necessary, to absorb other operating expenses in order to limit total annual operating expenses to 1.90% and 1.65% of the Fund's average daily net assets for Advisor Class and Institutional Class, respectively until January 31, 2013 (it will automatically renew for an additional one year period). For the year ended September 30, 2012, the Advisor waived all of its advisory fees and other fees totaling $179,602.The Advisor may recover from the Fund fees and expenses previously waived and/or absorbed, if the Fund’s expense ratio, including the recovered expenses, falls below any current expense limit. The Advisor is permitted to seek reimbursement from the Fund for a period three fiscal years following the fiscal year in which such reimbursements occurred.The Advisor may recapture a portion of the following amounts no later than September 30 of the years stated below: 2013: $ 2014: 2015: $ Grand Distribution Services, LLC (“GDS”) serves as the Fund’s distributor; UMB Fund Services, Inc. (“UMBFS”), an affiliate of GDS, serves as the Fund’s fund accountant, transfer agent and co-administrator; and Mutual Fund Administration Corporation (“MFAC”) serves as the Fund’s other co-administrator.UMB Bank, n.a., an affiliate of UMBFS, serves as the Fund’s custodian. Certain trustees and officers of the Trust are employees of UMBFS or MFAC. The Fund does not compensate trustees and officers affiliated with the Fund’s co-administrators. For the year ended September 30, 2012, the Fund’s allocated fees incurred to Trustees who are not affiliated with the Fund’s co-administrators are reported on the Statement of Operations. Cipperman & Co. provides Chief Compliance Officer (“CCO”) services to the Trust. The Fund’s allocated fees incurred for CCO services for the year ended September 30, 2012, are reported on the Statement of Operations. 16 Victoria 1522 Fund NOTES TO FINANCIAL STATEMENTS - Continued September 30, 2012 Note 4 – Federal Income Taxes At September 30, 2012, gross unrealized appreciation and depreciation of investments and foreign currency owned by the Fund, based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation on investments and foreign currency translations $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Accounting principles generally accepted in the United States require that certain components of net assets be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share.For the year ended September 30, 2012, permanent differences in book and tax accounting have been reclassified to paid in capital, accumulated net investment income and accumulated net realized gain as follows: Increase (Decrease) Paid in Capital Accumulated Net Investment Income Accumulated Net Realized Gain As of September 30, 2012, the components of accumulated earnings on a tax basis were as follows: Undistributed ordinary income $ Undistributed long-term gains - Tax accumulated earnings Accumulated capital and other losses ) Unrealized appreciation (depreciation) on investments Unrealized appreciation (depreciation) on foreign currency Total accumulated earnings $ Losses incurred after October 31 (“post-October” losses) within the taxable year are deemed to arise on the first day of the Fund’s next taxable year.As of September 30, 2012, the Fund had $1,809,818 of post-October capital losses which are deferred until October 1, 2012 for tax purposes. The tax character of distributions paid during the fiscal years ended September 30, 2012 and September 30, 2011 were as follows: Distribution paid from: September 30, 2012 September 30, 2011 Ordinary income $ $ Long-term capital gains Total distributions $ $ 17 Victoria 1522 Fund NOTES TO FINANCIAL STATEMENTS - Continued September 30, 2012 Note 5 – Investment Transactions For the year ended September 30, 2012, purchases and sales of investments, excluding short-term investments, were $22,037,052 and $21,629,726, respectively. Note 6 – Distribution Plan The Trust, on behalf of the Fund, has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act that allows the Fund to pay distribution fees for the sale and distribution of its shares.With respect to the Advisor Class, the Plan provides for the payment of distribution fees at the annual rate of up to 0.25% of average daily net assets, payable to the Advisor as the distribution coordinator.The Institutional Class does not pay any distribution fees. For the year ended September 30, 2012, distribution fees incurred are disclosed on the Statement of Operations. Note 7 – Indemnifications In the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred.However, the Fund expects the risk of loss to be remote. Note 8 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its 18 Victoria 1522 Fund NOTES TO FINANCIAL STATEMENTS - Continued September 30, 2012 entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of September 30, 2012, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 31 Total Investments Common Stocks Commercial Services $ $
